Citation Nr: 0415450	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  99-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a compensable disability rating for residuals 
of status post cervical biopsy with Class III pap smear and 
associated vaginal bleeding, to include entitlement to 
special monthly compensation for loss of use of a creative 
organ.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel




INTRODUCTION

The veteran served on active duty from February 1975 to 
August 1975.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia.

The Board remanded this case in May 2000 and September 2003 
for required development pursuant to 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159 (2003).  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).  Unfortunately, in order to comply with VCAA 
notice requirements, the Board must remand the case again as 
described below.


REMAND

This claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the requested action 
that follows.  VA will notify the veteran if further action 
is required on her part.

1.  Although the AMC issued a 
supplemental statement of the case to the 
appellant in February 2004, it did not 
first issue a letter notifying the 
veteran of the evidence necessary to 
support her claim as requested by the 
Board in the September 2003 Remand.  The 
United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the Court") 
has held that a remand confers on the 
veteran, as a matter of law, the right to 
compliance with the remand orders. 
Stegall v. West, 11 Vet. App. 268, 271 
(1998). 

?	In light of recent decisions issued 
by the United States Court of 
Appeals for Veterans Claims (Court), 
the RO must ensure that the 
notification requirements set forth 
at 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159 (2003) are 
fully complied with and satisfied.  
VCAA, 38 U.S.C.A. § 5100 et seq. 
(West 2002).  This includes 
notifying the appellant (1) of the 
information and evidence not of 
record that is necessary to 
substantiate the claims, (2) of the 
information and evidence that VA 
will seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  
The appellant should also be 
requested to provide any evidence in 
her possession that pertains to the 
claim.  The notice must comply with 
38 U.S.C.A. § 5103(a), See 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002), and any other 
applicable legal precedent.  The RO 
should allow the appropriate period 
of time for response.  

2.  The RO should contact the veteran and 
request that she identify all VA and non-
VA health care providers that have 
treated her since the last supplemental 
statement of the case issued in February 
2004.  The aid of the veteran in securing 
these records, to include providing 
necessary authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should readjudicate 
the veteran's claim in light of all 
pertinent evidence and legal authority.  
If the claim is not granted to the 
veteran's satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case that 
includes all potentially applicable 
regulations.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




